DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 11-13, 15-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,562,595 Plunkett et al., hereinafter “Plunkett”, in view of US 8,968,280 Lin et al., hereinafter “Lin” (both cited previously).
Regarding claim 1, Plunkett discloses a method of therapeutic radiation dosimetry to an eye of a patient (Col. 1, lines 9-19 and Abstract; provide a method that uses radiation exposure to damage or alter the retinal epithelium cells, which thereby improves the hydraulic conductivity of Bruch's membrane), the method comprising: irradiating the eye of the patient with radiation pulses on a treatment location (Col. 6, lines 26-31), wherein each radiation pulse includes a therapeutic portion and a probe portion (Col. 6, lines 25-54; it states that the radiation can be applied as a single pulse that has both the energy levels) the therapeutic portion being immediately followed by the probe portion (Col. 6, lines 25-54; as a single pulse 
Plunkett does not disclose collecting reflected radiation pulses from the treatment location of the eye of the patient, wherein each reflected radiation pulse includes a reflected therapeutic portion and a reflected probe portion; and generating a photocurrent from the collected reflected radiation pulses, the photocurrent being indicative of dynamics of the microbubbles in the RPE cells of the eye of the patient.
However, Lin discloses a method for controlling selective targeting of retinal pigment epithelium (RPE) cells within a treatment region of the RPE (Abstract) and teaches collecting reflected radiation pulses from the treatment location of the eye of the patient (Col. 5, lines 26-56), wherein each reflected radiation pulse includes a reflected therapeutic portion and a reflected probe portion (Col. 5, lines 26-44 and Col. 3, lines 6-10; energy can be variable, therefore examiner takes the position that the reflected radiation can be collected for all generated intensities); and generating a photocurrent (Col. 5, lines 26-67 and Col. 6, lines 1-7 the reflected/backscattering light is collected and sent to a photodetector where the signal is 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a photodetector to detect the reflected light from the eye and generate a photocurrent as taught by Lin, in the invention of Plunkett, in order to provide a prominent marker of the onset of microcavitation, thereby showing evidence of efficacy of treatment (Lin, Col. 6, lines 6-26).
Regarding claim 2, Plunkett discloses providing the therapeutic portion of each radiation pulse to the eye during the irradiating (Col. 6, lines 33-54; higher energy) for a duration of about two microseconds or less (Col. 3, lines 52-58; discloses applying pulses in the range of 10 ps to 20 microseconds, two microseconds or less falls within this range); or providing the probe portion of each radiation pulse to the eye during the irradiating (Col. 6, lines 33-54; higher energy) for a duration in a range from about two to about four microseconds (Col. 3, lines 52-58; discloses applying pulses in the range of 10 ps to 20 microseconds, two microseconds to about four microseconds falls within this range; Col. 6, lines 33-54 discloses changing the energy within the short duration, so this duration range can be applied to both the therapeutic and probe portions).
Regarding claim 4, Plunkett discloses providing each radiation pulse (Col. 6, lines 33-54) to have the probe portion (Col. 6, lines 33-54) with the second intensity in a range from 1/100 to 1/20 of the first intensity of the therapeutic portion (Col. 6, lines 33-54; discloses the second intensity to be scaled back to one third of the first intensity’s value).
Plunket does not disclose the second intensity in a range from 1/100 to 1/20 of the first intensity of the therapeutic portion.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have further scaled down the second intensity to 1/3 of the first intensity as shown by Plunkett because applicant has not disclosed any definite values for the intensities and thereby it is not defined what applicant is scaling down from. Applicant disclosed that the factors do not result in further damage due to radiation, and so does Plunkett by disclosing that scaling down to 1/3 gives an appropriate level for regeneration therapy, thereby the Applicants limitation does not provide an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.04 [R-10.2019], section IVA “Changes in Size/Proportion”). One of ordinary skill in the art, furthermore, would expect Plunkett’s device, to perform equally as well as the applicant’s invention in terms offering a therapeutic effect.
Therefore, it would have been prima facie obvious to modify Plunkett to obtain the invention as specified in claim 4, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Plunkett.
Regarding claim 5, Plunkett discloses the therapeutic portion (Col. 6, lines 33-54; higher energy radiation in the retina is used to create microbubbles) and the probe portion (Col. 6, lines 33-54; scaling down the energy for regeneration therapy).
Plunkett does not disclose modulating a therapeutic radiation source with a modulation signal configured to cause the therapeutic radiation source to emit the radiation pulses that each include both the therapeutic portion and the probe portion.
However, Lin teaches modulating a therapeutic radiation source (Col. 5, lines 1-13; laser source) with a modulation signal (Col. 5, lines 1-13; signal from the controller to the modulator) configured to cause the therapeutic radiation source to emit the radiation pulses that each include both the therapeutic portion and the probe portion (Col. 5, lines 1-13; the modulator modulated the collimated output of the laser, meaning more than one beam is applied in parallel).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modulated a therapeutic radiation source with a modulation signal as taught by Lin, in the invention of Plunkett, in order to characterize the parameters of the laser output (Lin; Col. 5, lines 1-13).
Regarding claim 6, Plunkett discloses a therapeutic radiation source with a signal (Col. 6, lines 33-54; a signal is implied to in order to deliver the radiation energy) that includes alternately a first signal level and a second signal level (Col. 6, lines 33-54; the high energy and scaled down energy) that is lower than the first signal level (Col. 6, lines 33-54; scaling down the energy for regeneration therapy), wherein: the first signal level is configured to cause the therapeutic radiation source to emit the therapeutic portion of each radiation pulse (Col. 6, lines 33-54; higher energy radiation in the retina is used to create microbubbles); and the second signal level is configured to cause the therapeutic radiation source to emit the probe portion of each radiation pulse (Col. 6, lines 33-54; scaling down the energy, i.e. signal level, for regeneration therapy).
Plunkett does not disclose modulating a therapeutic radiation source with a modulation signal.
However, Lin teaches modulating a therapeutic radiation source (Col. 5, lines 1-4; after receiving a signal [modulation signal] from the controller, a modulator modulates the collimated output of the laser) with a modulation signal (Col. 5, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modulated a therapeutic radiation source with a modulation signal as taught by Lin, in the invention of Plunkett, in order to characterize the parameters of the laser output (Lin; Col. 5, lines 1-13).
Regarding claim 7, Plunkett discloses a therapeutic radiation source (Col. 6, lines 8-20) with a signal configured to cause the therapeutic radiation source to emit the therapeutic portion of each radiation pulse (Col. 6, lines 11-54); and optically coupling the therapeutic radiation source to a resonant cavity (Col. 6, lines 8-20)  that is configured to emit the probe portion of each radiation pulse following the therapeutic portion (Col. 5, lines 46-50 and Col. 6, lines 21-54); and directing both the therapeutic portion emitted by the therapeutic radiation source and the probe portion emitted by the resonant cavity (Col. 5, lines 46-50 and Col. 6, lines 21-54) into the eye of the patient (Col. 5, lines 46-50 and Col. 6, lines 21-54).
Plunkett does not disclose modulating a therapeutic radiation source with a modulation signal.
However, Lin teaches modulating a therapeutic radiation source (Col. 5, lines 1-4; after receiving a signal [modulation signal] from the controller, a modulator modulates the collimated output of the laser) with a modulation signal (Col. 5, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modulated a therapeutic radiation source with a modulation signal as taught by Lin, in the invention of Plunkett, in order to characterize the parameters of the laser output (Lin; Col. 5, lines 1-13).
Regarding claim 11, Plunkett discloses all the limitations of claim 1. 
Plunkett does not disclose determining an exposure level of the eye of the patient to the radiation pulses based on the generated photocurrent; and terminating exposure of the eye of the patient to the radiation pulses in response to the exposure level of the eye of the patient to the radiation pulses reaching a threshold exposure level.
However, Lin teaches determining an exposure level (Col. 8, lines 41-46) of the eye of the patient to the radiation pulses based on the generated photocurrent (Col. 5, lines 26-67 and Col. 6, lines 1-7 the reflected/backscattering light is collected and sent to a photodetector where the signal is amplified and converted to a computer-readable form, i.e. generating a photocurrent); and terminating exposure of the eye of the patient to the radiation pulses (Col. 13, lines 19-31) in response to the exposure level of the eye (Col. 13, lines 19-31) of the patient to the radiation pulses reaching a threshold exposure level (Col. 13, lines 19-31; a fixed value of exposure time is set and the system can distinguish the backscattering of light is at an exposure threshold and thereby terminate the exposure [they do this by applying just the right duration of light so it will automatically terminate based on the measurements]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have determined an exposure level and terminated radiation when a threshold is reached as taught by Lin, in the invention of Plunkett, in order to provide a prominent marker of the onset of microcavitation, thereby showing evidence of efficacy of treatment (Lin, Col. 6, lines 6-26).
Regarding claim 12, Plunkett discloses a laser-based ophthalmological surgical system (Col. 1, lines 9-19 and Abstract; discuss applying laser radiation to damage or alter the retinal epithelium cells, which thereby improves the hydraulic conductivity of Bruch's membrane), comprising: a therapeutic radiation source (Col. 6, lines 26-31; laser source) configured to emit radiation pulses (Col. 6, lines 26-31), wherein each radiation pulse includes a therapeutic portion and a probe portion (Col. 6, lines 25-54; it states that the radiation can be applied as a single pulse that has both the energy levels) the therapeutic portion being immediately followed by the probe portion (Col. 6, lines 25-54; as a single pulse this is inherent), the therapeutic portion having at least a first intensity (Col. 6, lines 33-54; higher energy radiation in the retina is used to create microbubbles) and the probe portion having a second intensity less than the first intensity (Col. 6, lines 33-54; scaling down the energy for regeneration therapy; in terms of the argument made against the visual effect scaling, per that paragraph, both high and low energy is needed to produce a visual effect for regeneration therapy), wherein the therapeutic portion is configured to cause microbubbles (Col. 6, lines 33-54; higher energy radiation in the retina is used to create microbubbles) to form on melanosomes (Col. 6, lines 17-20) of retinal pigment epithelial (RPE) cells of an eye of a patient (Col. 6, lines 17-20).
Plunkett does not disclose one or more optical elements configured to direct the radiation pulses into a treatment location of the eye of the patient and to collect reflected radiation pulses from the treatment location of the eye of the patient, wherein each reflected radiation pulse includes a reflected therapeutic portion and a reflected probe portion; and a photodetector configured to receive the reflected radiation pulses from the one or more optical elements and to generate from the reflected radiation pulses a photocurrent indicative of dynamics of the microbubbles in the RPE cells of the eye of the patient.
However, Lin discloses a system for controlling selective targeting of retinal pigment epithelium (RPE) cells within a treatment region of the RPE (Abstract) and teaches one or more optical elements (Col. 5, lines 1-13) configured to direct the radiation pulses into a treatment location of the eye of the patient (Col. 5, lines 1-13) and to collect reflected radiation pulses from the treatment location of the eye of the patient (Col. 5, lines 26-56), wherein each reflected radiation pulse includes a reflected therapeutic portion and a reflected probe portion (Col. 5, lines 26-44 and Col. 3, lines 6-10; energy can be variable, therefore examiner takes the position that the reflected radiation can be collected for all generated intensities); and a photodetector (Col. 5, lines 26-67 and Col. 6, lines 1-7 ) configured to receive the reflected radiation pulses from the one or more optical elements (Col. 5, lines 26-67 and Col. 6, lines 1-7) and to generate from the reflected radiation pulses a photocurrent (Col. 5, lines 26-67 and Col. 6, lines 1-7 the reflected/backscattering light is collected and sent to a photodetector where the signal is amplified and converted to a computer-readable form, i.e. generating a photocurrent) indicative of dynamics of the microbubbles (Col. 5, lines 26-67 and Col. 6, lines 1-7 the system can detect microcavitation, which results in increase in backscattering from the RPE) in the RPE cells of the eye of the patient (Col. 5, lines 26-67 and Col. 6, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a photodetector to detect the reflected light from the eye and generate a photocurrent as taught by Lin, in the invention of Plunkett, in order to provide a prominent marker of the onset of microcavitation, thereby showing evidence of efficacy of treatment (Lin, Col. 6, lines 6-26).
Regarding claim 13, Plunkett discloses the therapeutic radiation source (Col. 6, lines 26-31; laser source) is configured to emit the radiation pulses (Col. 6, lines 33-54) that include at least one of: the therapeutic portion of each radiation pulse (Col. 6, lines 33-54; higher energy) includes a duration of about two microseconds or less (Col. 3, lines 52-58; discloses applying pulses in the range of 10 ps to 20 microseconds, two microseconds or less falls within this range); or the probe portion of each radiation pulse (Col. 6, lines 33-54; higher energy) includes a duration in a range from about two to four about microseconds (Col. 3, lines 52-58; discloses applying pulses in the range of 10 ps to 20 microseconds, two microseconds to about four microseconds falls within this range; Col. 6, lines 33-54 discloses changing the energy within the short duration, so this duration range can be applied to both the therapeutic and probe portions).
Regarding claim 15, Plunkett discloses the therapeutic radiation source (Col. 6, lines 26-31; laser source) is configured to emit the probe portion (Col. 6, lines 33-54) with the second intensity in a range from 1/100 to 1/20 of the first intensity of the therapeutic portion (Col. 6, lines 33-54; discloses the second intensity to be scaled back to one third of the first intensity’s value).
Plunket does not disclose the second intensity in a range from 1/100 to 1/20 of the first intensity of the therapeutic portion.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have further scaled down the second intensity to 1/3 of the first intensity as shown by Plunkett because applicant has not disclosed any definite values for the intensities and thereby it is not defined what applicant is scaling down from. Applicant disclosed that the factors do not result in further damage due to radiation, and so does Plunkett by disclosing that scaling down to 1/3 gives an appropriate level for regeneration therapy, thereby the Applicants limitation does not provide an advantage, is used for a particular purpose, or solves a stated problem over the prior art (see MPEP 2144.04 [R-10.2019], section IVA “Changes in Size/Proportion”). One of ordinary skill in the art, furthermore, would expect Plunkett’s device, to perform equally as well as the applicant’s invention in terms offering a therapeutic effect.
Therefore, it would have been prima facie obvious to modify Plunkett to obtain the invention as specified in claim 15, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Plunkett.
Regarding claim 16, Plunkett discloses all the limitations of claim 12.
Plunkett does not disclose a modulation circuit operably coupled to the therapeutic radiation source and configured to modulate the therapeutic radiation source with a modulation signal to cause the therapeutic radiation source to emit the radiation pulses.
However, Lin teaches a modulation circuit (Col. 5, lines 1-13; modulator) operably coupled to the therapeutic radiation source (Col. 5, lines 1-13; laser source) and configured to modulate the therapeutic radiation source (Col. 5, lines 1-13; laser source) with a modulation signal (Col. 5, lines 1-13; signal from the controller to the modulator) to cause the therapeutic radiation source to emit the radiation pulses (Col. 5, lines 1-13; the modulator modulated the collimated output of the laser, meaning more than one beam is applied in parallel).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a modulation circuit that is configured to modulate the therapeutic radiation source with a modulation signal as taught by Lin, in the invention of Plunkett, in order to characterize the parameters of the laser output (Lin; Col. 5, lines 1-13).
Regarding claim 17, Plunkett discloses a circuit (Col. 6, lines 8-20) configured to provide a signal (Col. 6, lines 33-54; a signal is implied to in order to deliver the radiation energy) that alternates between a first signal level and a second signal level (Col. 6, lines 33-54; the high energy and scaled down energy) that is lower than the first signal level (Col. 6, lines 33-54; scaling down the energy for regeneration therapy), wherein: the first signal level is configured to cause the therapeutic radiation source to emit the therapeutic portion of each radiation pulse (Col. 6, lines 33-54; higher energy radiation in the retina is used to create microbubbles); and the second signal level is configured to cause the therapeutic radiation source to emit the probe portion of each radiation pulse (Col. 6, lines 33-54; scaling down the energy, i.e. signal level, for regeneration therapy).
Plunkett does not disclose a modulating circuit configured to provide a modulation signal.
However, Lin teaches a modulating circuit configured to provide a modulation signal (Col. 5, lines 1-4; after receiving a signal [modulation signal] from the controller, a modulator modulates the collimated output of the laser).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a modulating circuit configured to provide a modulation signal as taught by Lin, in the invention of Plunkett, in order to characterize the parameters of the laser output (Lin; Col. 5, lines 1-13).
Regarding claim 18, Plunkett discloses a resonant cavity (Col. 6, lines 8-20) optically coupled to the therapeutic radiation source (Col. 6, lines 26-31; laser source) and configured to receive the therapeutic portion of each radiation pulse (Col. 5, lines 46-50 and Col. 6, lines 21-54) and to emit the probe portion following the therapeutic portion (Col. 5, lines 46-50 and Col. 6, lines 21-54). 
Regarding claim 23, Plunkett discloses all the limitations of claim 12. 
Plunkett does not disclose a processor communicatively coupled to the photodetector and the therapeutic radiation source, wherein the processor is configured to perform or control performance of the system to determine an exposure level of the eye of the patient to the radiation pulses based on the generated photocurrent; and terminate exposure of the eye of the patient to the radiation pulses in response to the exposure level reaching a threshold exposure level.
However, Lin teaches a processor (Col. 7, lines 52-67 and Col. 8, lines 1-7) communicatively coupled to the photodetector (Figure 1, elements 36 and 42) and the therapeutic radiation source (Figure 1, elements 36 and 14), wherein the processor is configured to perform or control performance of the system to determine (Col. 7, lines 52-67 and Col. 8, lines 1-7) an exposure level (Col. 8, lines 41-46) of the eye of the patient to the radiation pulses based on the generated photocurrent (Col. 5, lines 26-67 and Col. 6, lines 1-7 the reflected/backscattering light is collected and sent to a photodetector where the signal is amplified and converted to a computer-readable form, i.e. generating a photocurrent);  and terminate exposure of the eye of the patient to the radiation pulses (Col. 13, lines 19-31) in response to the exposure level (Col. 13, lines 19-31)  reaching a threshold exposure level (Col. 13, lines 19-31; a fixed value of exposure time is set and the system can distinguish the backscattering of light is at an exposure threshold and thereby terminate the exposure [they do this by applying just the right duration of light so it will automatically terminate based on the measurements]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a processor that is used to determine an exposure level and terminate radiation when a threshold is reached as taught by Lin, in the invention of Plunkett, in order to provide a prominent marker of the onset of microcavitation, thereby showing evidence of efficacy of treatment (Lin, Col. 6, lines 6-26).

Claims 8 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,562,595 Plunkett et al., hereinafter “Plunkett”, in view of US 8,968,280 Lin et al., hereinafter “Lin”, further in view of US 5,307,369 Kimberlin, hereinafter “Kimberlin” (cited previously).
Regarding claim 8, Plunkett discloses all the limitations of claim 1.
Plunkett does not disclose optically coupling a therapeutic radiation source that emits of the radiation pulses into a resonant cavity by optically coupling the therapeutic radiation source into a Fabry-Pérot etalon, Fabry-Pérot etalon having end mirrors each with a reflectivity greater than 99%.
However, Kimberlin teaches optically coupling a therapeutic radiation source (Col. 3, lines 43-63; ND-YAG lasers) that emits of the radiation pulses (Col. 3, lines 43-63) into a resonant cavity (Col. 3, lines 43-63; laser is situated in a resonator) by optically coupling the therapeutic radiation source into a Fabry-Pérot etalon (Col. 3, lines 43-63; the laser system comprises a Fabry-Perot optical resonator, coupled to the laser source), the Fabry-Pérot etalon (Col. 3, lines 43-63) having end mirrors (Col. 3, lines 43-63; the Fabry-Perot optical resonator consists of two mirrors separated by a defined distance) each with a reflectivity greater than 99% (Col. 3, lines 43-63; almost fully reflective mirror; Col. 4, lines 18-23; fully reflective mirror is configured to have less than 1% loss to absorption or scattering).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a Fabry-Pérot etalon optically coupled to the therapeutic radiation source as taught by Kimberlin, in the invention of Plunkett, in order to provide reflective windows and allow simultaneous or alternate pulse emission (Kimberlin, Col. 3, lines 43-63) and provide a laser cascade to direct light (Kimberlin, Col. 3, lines 43-63)
Regarding claim 19, Plunkett discloses all the limitations of claim 12.
Plunkett does not disclose a resonant cavity optically coupled to the therapeutic radiation source, wherein the resonant cavity includes a Fabry-Pérot etalon.
However, Kimberlin teaches a resonant cavity (Col. 3, lines 43-63; laser is situated in a resonator) optically coupled to the therapeutic radiation source (Col. 3, lines 43-63; ND-YAG lasers are coupled to the Fabry-Perot etalon), wherein the resonant cavity includes a Fabry-Pérot etalon (Col. 3, lines 43-63; the laser system comprises a Fabry-Perot optical resonator).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a Fabry-Pérot etalon optically coupled to the therapeutic radiation source as taught by Kimberlin, in the invention of Plunkett, in order to provide reflective windows and allow simultaneous or alternate pulse emission (Kimberlin, Col. 3, lines 43-63).
Regarding claim 20, Plunkett discloses all the limitations of claim 12.
Plunkett does not disclose a resonant cavity that includes a Fabry-Pérot etalon optically coupled to the therapeutic radiation source, wherein the Fabry-Pérot etalon comprises end mirrors each with a reflectivity greater than 99%.
However, Kimberlin teaches a resonant cavity (Col. 3, lines 43-63; laser is situated in a resonator) that includes a Fabry-Pérot etalon (Col. 3, lines 43-63; the laser system comprises a Fabry-Perot optical resonator) optically coupled to the therapeutic radiation source (Col. 3, lines 43-63; ND-YAG lasers are coupled to the Fabry-Perot etalon), wherein the Fabry-Pérot etalon comprises end mirrors (Col. 3, lines 43-63; the Fabry-Perot optical resonator consists of two mirrors separated by a defined distance) each with a reflectivity greater than 99% (Col. 3, lines 43-63; almost fully reflective mirror; Col. 4, lines 18-23; fully reflective mirror is configured to have less than 1% loss to absorption or scattering).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a Fabry-Pérot etalon having end mirrors as taught by Kimberlin, in the invention of Plunkett, in order to provide a laser cascade to direct light (Kimberlin, Col. 3, lines 43-63).
Regarding claim 21, Plunkett discloses that the tpulse is a duration of each radiation pulse in a range from about two to about four microseconds (Col. 3, lines 52-58; discloses applying pulses in the range of 10 ps to 20 microseconds, two microseconds to about four microseconds falls within this range).
Plunkett does not disclose a resonant cavity that includes a Fabry-Pérot etalon optically coupled to the therapeutic radiation source, wherein the Fabry-Pérot etalon has an effective length equal to c * tpulse, wherein c is the speed of light in a vacuum.
However, Kimberlin teaches a resonant cavity (Col. 3, lines 43-63; laser is situated in a resonator) that includes a Fabry-Pérot etalon (Col. 3, lines 43-63; the laser system comprises a Fabry-Perot optical resonator) optically coupled to the therapeutic radiation source (Col. 3, lines 43-63; ND-YAG lasers are coupled to the Fabry-Perot etalon), wherein the Fabry-Pérot etalon has an effective length equal to c * tpulse, wherein c is the speed of light in a vacuum (Col. 3, lines 43-63; the etalon is dependent on the pulse duration, which is c*tpulse, and c is known to be the speed of light).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the resonant cavity includes a Fabry-Pérot etalon and specified its effective length as taught by Kimberlin, in the invention of Plunkett, in order to provide reflective windows and allow simultaneous or alternate pulse emission (Kimberlin, Col. 3, lines 43-63).
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,562,595 Plunkett et al., hereinafter “Plunkett”, in view of US 8,968,280 Lin et al., hereinafter “Lin”, further in view of US 9,291,774 Adamovsky et al., hereinafter “Adamovsky” (cited previously).
Regarding claim 10, Plunkett discloses optically coupling a therapeutic radiation source that emits of the radiation pulses into a resonant cavity (Col. 6, lines 8-20).
Plunkett does not disclose optically coupling the therapeutic radiation source into a spherical resonant cavity that supports whispering gallery modes.
However, Adamovsky teaches optically coupling the therapeutic radiation source (Col. 2, lines 34-37 light beam is generated through a light source) into a spherical resonant cavity that supports whispering gallery modes (Col. 5, lines 23-35; the optical beams are brought in contact with the spherical resonant cavities).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optically coupled the therapeutic radiation source into a spherical resonant cavity that supports whispering gallery modes as taught by Adamovsky, in the invention of Plunkett, in order to discriminate certain wavelengths by selectively isolating them (Adamovsky; Col. 8, lines 35-42).
Regarding claim 22, Plunkett discloses a resonant cavity (Col. 6, lines 8-20) optically coupled to the therapeutic radiation source (Col. 6, lines 26-31; laser source).
Plunkett does not disclose the resonant cavity includes a spherical resonant cavity that supports whispering gallery modes.
However, Adamovsky teaches the resonant cavity (Col. 5, lines 23-35; the optical beams are brought in contact with the spherical resonant cavities) includes a spherical resonant cavity that supports whispering gallery modes (Col. 5, lines 23-35; the optical beams are brought in contact with the spherical resonant cavities).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optically coupled the therapeutic radiation source into a spherical resonant cavity that supports whispering gallery modes as taught by Adamovsky, in the invention of Plunkett, in order to discriminate certain wavelengths by selectively isolating them (Adamovsky; Col. 8, lines 35-42).

Allowable Subject Matter
Claim 24 is allowed.
The following is an examiner’s statement of reasons for allowance: 
References were found to disclose the method of therapeutic radiation dosimetry to the RPE cells in the eye by specifically irradiating, collecting reflected pulses and generating a photocurrent. However, no references were found to disclose those method steps with real-time feedback to the user. For that reason, claim 24 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792